Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1, 3, 4, 8-11, 13, and 15-22 are found to be allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claim 1 regarding an engine assembly and associated method, the assembly having an antipolishing ring disposed within a recess of the cylinder bore, wherein the antipolishing ring has an outer annular surface and an inner annular surface, the inner annular surface including a first protrusion longitudinally offset from a second protrusion as measured relative to a longitudinal axis of the antipolishing ring, in combination with the remaining limitations set forth in Claim 1, are not disclosed nor taught by the prior art.
Concerning the closest related prior art, Hofbauer et al. (U.S. Patent No. 9,541,198, “Hofbauer”) discloses an engine assembly (see Abstract, “two-stroke engines”) including a cylinder (102) having a cylinder bore (interior of cylinder (102)) that defines a recess (103) sized to retain an antipolishing ring (110) therein (see Figure 2).  Hofbauer discloses that a piston (100) having a crown end with a first land adjacent the crown end (see Figure 13), wherein piston (100) is disposed in the cylinder bore (see Figure 2) and configured to move in an upstroke direction and a downstroke direction relative to the cylinder bore (inherent function of any piston within a cylinder), and wherein antipolishing ring (110) is disposed within recess (103) of the cylinder bore (see Figure 2).  Further, Hofbauer discloses that antipolishing ring (110) has an outer annular surface (118) and an inner annular surface (126), see Figure 3), wherein the inner annular surface includes a protrusion (bottom leg of leg-shaped ring) having an inner face (122) with an inner diameter that is smaller than a diameter of the inner annular surface (126) (see Figure 2), and wherein the protrusion has a first lip (124) that extends from the inner annular surface (126) to a first edge (see Figure 2) and the protrusion having the inner face (122) that extends from the first edge to a second edge positioned along a lower face (120) of the antipolishing ring (see Figure 3). 
However, neither Hofbauer nor the related prior art anticipates or renders obvious the combination set forth in the independent claim. Specifically, the prior art does not teach or suggest the claimed antipolishing ring having an outer annular surface and an inner annular surface, wherein the inner annular surface includes a first protrusion longitudinally offset from a second protrusion as measured relative to a longitudinal axis of the antipolishing ring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT MOUBRY/Primary Examiner, Art Unit 3747